
	

113 S693 RS: To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the Secretary of the Interior to participate in the City of Hermiston, Oregon, water recycling and reuse project, and for other purposes.
U.S. Senate
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 132
		113th CONGRESS
		1st Session
		S. 693
		[Report No. 113–75]
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2013
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			July 15, 2013
			Reported by Mr. Wyden,
			 with an amendment
			Insert the part printed in
			 italic
		
		A BILL
		To amend the Reclamation Wastewater and
		  Groundwater Study and Facilities Act to authorize the Secretary of the Interior
		  to participate in the City of Hermiston, Oregon, water recycling and reuse
		  project, and for other purposes.
	
	
		1.Project authorization
			(a)In generalThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (Public Law 102–575, title XVI;
			 43 U.S.C. 390h et
			 seq.) is amended by inserting after section 1656 the
			 following:
				
					1657.City of Hermiston, Oregon, water recycling
				and reuse project
						(a)AuthorizationThe Secretary, in cooperation with the City
				of Hermiston, Oregon, is authorized to participate in the design, planning, and
				construction of permanent facilities to reclaim and reuse water in the City of
				Hermiston, Oregon.
						(b)Cost shareThe Federal share of the costs of the
				project described in subsection (a) shall not exceed 25 percent of the total
				cost.
						(c)LimitationThe Secretary shall not provide funds for
				the operation and maintenance of the project described in subsection
				(a).
						.
			(b)Clerical amendmentThe table of sections in section 2 of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 is amended by
			 inserting after the item relating to section 1656 the following:
				
					
						Sec. 1657. City of Hermiston,
				Oregon, water recycling and reuse
				project.
					
					.
			2.Deauthorization of
			 Willow Lake Natural Treatment System Project, Oregon
			(a)In
			 generalSection 1634 of the
			 Reclamation Projects Authorization and Adjustment Act of 1992 (43 U.S.C.
			 390h–16) is repealed.
			(b)Conforming
			 amendmentThe table of contents of title XVI of the Reclamation
			 Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106
			 Stat. 4602) is amended by striking the item relating to section 1634.
			
	
		July 15, 2013
		Reported with an amendment
	
